Citation Nr: 1810534	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-21 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for sarcoidosis.

2.  Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1989 to April 1990, and from November 1990 to June 1991.

This appeal arrives before the Board of Veterans' Appeals (Board) from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin.  (Hereinafter, the Agency of Original Jurisdiction (AOJ).)  In April 2014, the AOJ identified new and material evidence, received after the June 2010 Board denial, re-opened the Veteran's appeal, but continued to deny his claim for entitlement to service connection for sarcoidosis based on the available evidence.

In January 2017, the Veteran appeared and testified before the undersigned Veterans Law Judge at a video conference hearing.  The Board has reviewed the transcript, which is located on the Veterans Benefit Management System (VBMS).  The Veteran's entire claims file is located on the VBMS and/or Legacy Content Manager (LCM) databases.

The issue of entitlement to service connection for sarcoidosis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Board denied the Veteran's claim for entitlement to service connection for sarcoidosis in a final decision on June 7, 2010.

2. Evidence submitted and gathered after the June 2010 Board denial bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for sarcoidosis.


CONCLUSIONS OF LAW

1. The June 7, 2010 Board decision denying entitlement to service connection for sarcoidosis is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2017).

2. New and material evidence sufficient to reopen the Veteran's claim for entitlement to service connection for a sarcoidosis has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a)(2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Notification and Assistance Duties

As the Board is granting the Veteran's petition to reopen the claim of entitlement to service connection for sarcoidosis, a discussion of the duties to notify and assist is not warranted at this time.


II. New and Material Evidence

The Veteran seeks service connection for sarcoidosis.  The claim was denied by the Board in June 2010; thus, the denial of the Veteran's claim became final at that time.  38 C.F.R. § 20.1100.  As such, the Veteran's claims may be reopened only if new and material evidence has been secured or presented since the Board's ruling.  38 U.S.C.A. § 7105.

Notwithstanding the AOJ's finding that new and material evidence has been received, the Board must independently determine whether new and material evidence has in fact been submitted in order to assume jurisdiction over the merits of this claim.  See 38 U.S.C.A. § 7104 (b); Barnett v. Brown, 83 F.3d 1380, 1384   (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. 
 § 5108; 38 C.F.R. §§ 3.156, 20.1105.  Under 38 C.F.R. § 3.156 (a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a). 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159 (c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence received since the Board's 2010 denial includes, among other things, a statement from Dr. M. Crowe opining that the Veteran had "features of sarcoidosis immediately after deployment from the Gulf War."  When the Board delivered its June 2010 denial, the opinion of Dr. Crowe was not available and associated with the Veteran's claim file.  

The Board notes that Dr. Crowe attempts to place the incurrence date for the Veteran's sarcoidosis during active duty service.  Therefore, the evidence received since the Board's June 2010 decision, specifically Dr. Crowe's report, includes evidence that is material to a missing element needed to substantiate the Veteran's claim.  See 38 C.F.R. § 3.156. 

Evidence is presumed credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Dr. Crowe's opinion addresses the reason for the Board's June 2010 denial.  For the limited purpose of determining whether new and material evidence has been received for reopening, the Dr. Crowe's opinion will be presumed credible, but not necessarily competent.  See Kutcherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Given the foregoing, the Board finds new and material evidence has been submitted since the Board denied the Veteran's entitlement claim in June 2010.  See 38 C.F.R. § 3.156 (a); see also Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (holding that 38 C.F.R. § 3.156(a) creates a low threshold, interpreting the phrase "raises a reasonable possibility of substantiating a claims" as "enabling rather than precluding reopening").  Accordingly, the claim is reopened.


ORDER

The Veteran's appeal to reopen the claim for entitlement to service connection for sarcoidosis is granted.


REMAND

In his June 2014 VA Form 9, the Veteran expresses disagreement with the reasoning behind the AOJ's continued denial of his entitlement claim.  Therein, the Veteran quotes Dr. Crowe, "our pulmonologists feel that the scarring described probably represented sarcoidosis."  This quote from Dr. Crowe was raised in support of an in-service incurrence for the Veteran's current sarcoidosis disability. 

The Board's June 2010 denial of the Veteran's claim for entitlement to service connection for sarcoidosis was supported, primarily, by a December 2005 VA examination report.  After review of the Veteran's claims file, the VA provider concluded that there was no evidence that the Veteran's sarcoidosis was manifest during his active duty service.  The VA provider did not attribute the vague symptoms identified in the 1993 Persian Gulf exam to sarcoidosis.  Moreover, the VA provider did not attribute the minor abnormality in the Veteran's chest x-ray, for the first Persian Gulf examination, to sarcoidosis.

Above, the Board concluded that the opinion received from Dr. Crowe in October 2012 was new and material evidence and, therefore, sufficient to reopen the Veteran's entitlement claim.  Without addressing and deciding all of the elements of a service-connection claim at this time, the Board will consider Dr. Crowe's opinion with regard to the second element, an in-service incurrence.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Dr. Crowe opined that, "(i)t is my opinion, based on my extensive review, the review of others specializing in sarcoidosis care, that Mr. [REDACTED] had features of sarcoidosis immediately after deployment from the Gulf War."  Dr. Crowe's opinion was based on, "retrospective review of the available data immediately after his return from service, I do feel his findings on his lung x-ray seem much more likely to be related to his known sarcoidosis than to his limited smoking.  It is also the opinion of our pulmonary clinic who has reviewed his case."

The Board is certainly aware that the Dr. Crowe's opinion directly conflicts with report of the VA provider in December 2005.  Where medical opinions conflict, the Board "may favor one medical opinion over another" if it offers an adequate statement of reasons or bases.  D'Aries v. Peake, 22 Vet. App. 97, 107 (2008).

Here, both physicians offered adequate statements for their respective reasons and bases.  However, the Board is concerned with facts relied upon by Dr. Crowe and his peers.  Dr. Crowe identified, "retrospective review of the available data immediately after (the Veteran's) return . . .."  The Board is concerned with whether the identified evidence included all the available evidence within the Veteran's claims file.  Moreover, Board is also concerned with the evidence reviewed by Dr. Crowe's peers in the pulmonary clinic.  The Board is hesitant to assign much probative weight to Dr. Crowe's proffered opinion(s) without assurance that it was based on sufficient facts or data.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008)(citing to Federal Rules of Evidence rules on expert witnesses). 

The Board must also consider medical opinions based on whether 1) they are the product of reliable principles and methods, and 2) they are the result of principles and methods reliably applied to the facts.  Id.

Dr. Crowe is a rheumatologist by specialty.  When confronted with etiology of the Veteran's sarcoidosis, Dr. Crowe sought out the opinion(s) from members of the pulmonary clinic at the same facility.  Along with his opinion, Dr. Crowe provided literature that indicated that, "(p)ulmonary physicians are more likely to know the typical and atypical symptoms for sarcoidosis, the accompanying abnormal physical findings, and especially what the spectrum of sarcoidosis chest radiographs look like."  Is it Difficult to Diagnose Sarcoidosis?, Paul A. Kvale, MD, February 2003.  The Board finds that this literature, when combined with Dr. Crowe's opinion, warrants review of the Veteran's claims file by a competent medical professional.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake any actions necessary to develop the Veteran's claim for entitlement to service connection for sarcoidosis.

2. The entire claims file should be provided to a pulmonary specialist to ascertain whether sarcoidosis is as likely as not (50 percent or greater probability) etiologically related to the Veteran's military service. 

If the requested opinion cannot be provided without an in-person examination of the Veteran, the AOJ should make the necessary arrangements.

A detailed medical history should be obtained and all pertinent evidence in the VA electronic claims file reviewed. A complete rationale for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge

The examiner is asked to reconcile his or her supplied opinion with the December 2010 VA provider opinion or Dr. Crowe's opinion, depending on which one it opposes. 

3. When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


